EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

Power Efficiency Corporation

3960 Howard Hughes Parkway

Suite 460 Las Vegas, NV 89169

Ladies & Gentlemen:

Each undersigned investor set forth on the Schedule of Investors attached as
Annex I hereto (each, an “Investor” and, collectively, the “Investors”), hereby
confirms its agreement with you as follows:

1. This Securities Purchase Agreement (the “Agreement”) is made as of
November 30, 2006 between Power Efficiency Corporation, a Delaware corporation
(the “Company”), and each of the Investors.

2. The Company has authorized the sale and issuance of up to 7,500,000 units
(the “Units”) to the Investors in a private placement offering (the “Offering”)
commencing as of the date hereof and continuing through January 31, 2007 (the
“Termination Date”). Each Unit consists of two shares of common stock of the
Company, par value $0.001 per share (the “Common Stock”) and a warrant in
substantially the form attached hereto as Annex III to purchase a number of
shares of Common Stock equal to 100% of the total Units purchased by such
Investor pursuant to this Agreement (each a “Warrant” and collectively for all
Investors, the “Warrants”).

3. The Company and the Investors agree that each Investor will, severally and
not jointly, purchase from the Company and the Company will issue and sell to
the Investors that number of Units as set forth opposite each Investor’s name on
Annex I attached hereto, for a purchase price of $0.60 per Unit, pursuant to the
Terms and Conditions for Purchase of Units attached hereto as Annex II and
incorporated herein by reference as if fully set forth herein (the “Terms and
Conditions”). Notwithstanding the foregoing, certain officers and directors of
the Company may purchase Units in the Offering, with the purchase price
therefore being paid through the cancellation of deferred compensation owed to
such officers or directors. Unless otherwise requested by the Investor,
certificates representing the Common Stock underlying the Units and the Warrants
purchased by the Investor will be registered in the Investor’s name and address
as set forth on Annex I.

4. Each Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) neither
it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company and (c) it has no direct or indirect affiliation or association with any
National Association of Securities Dealers, Inc. (“NASD”) member as of the date
hereof. Exceptions:



--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose. By executing this
Agreement, you acknowledge that the Company may use (i) the information in
paragraph 4 above, (ii) the representations and warranties in Section 5 of the
Terms and Conditions, solely with respect to the Investors and (iii) the name
and address information below in preparation of the Registration Statement (as
defined in Annex II).

 

AGREED AND ACCEPTED:     POWER EFFICIENCY CORPORATION     INVESTORS:    
Marathon Resource Partners I, L.P. By:          By:      Name:   Steven Z.
Strasser     Name:   Robert Mullin Title:   Chairman & CEO             Title:  
      Address:  

One Ferry Building

Suite 255

San Francisco, CA 94111

      Name in which securities should be registered (if different):             
  Marathon International Master Fund II L.P.       By:            Name:   Robert
Mullin               Title:         Address:  

One Ferry Building

Suite 255

San Francisco, CA 94111

      Name in which securities should be registered (if different):         



--------------------------------------------------------------------------------

      By:            Print Name:   Steven Z. Strasser       Address:  

One Hughes Center Drive, #1004 N

Las Vegas, NV 89169

      Name in which securities should be registered (if different):             
  By:            Print Name:   Ron Boyer       Address:  

1132 SW 19th Avenue, #612

Portland, OR 97205

      Name in which securities should be registered (if different):             
  By:            Print Name:   George Boyadjieff       Address:  

18772 Colony Circle

Villa Park, CA 92861

      Name in which securities should be registered (if different):         



--------------------------------------------------------------------------------

      Sarkowsky Family L.P.      

By: SPF Holding Company

Its General Partner

      By:            Print Name:   Herman Sarkowsky, President       Address:  

700 5th Avenue, Suite 1600

Seattle, WA 98104

      Name in which securities should be registered (if different):             
  By:            Print Name:   Robert Murray       Address:  

3960 Howard Hughes Pkwy, Ste 460

Las Vegas, NV 89169

      Name in which securities should be registered (if different):             
  By:            Print Name:   John (“BJ”) Lackland       Address:  

3960 Howard Hughes Pkwy, Ste 460

Las Vegas, NV 89169

      Name in which securities should be registered (if different):         



--------------------------------------------------------------------------------

      By:            Print Name:   Irwin Helford       Address:  

One Hughes Center Drive, #1804

Las Vegas, NV 89169

      Name in which securities should be registered (if different):             
  By:            Print Name:   David Heerensperger       Address:  

96 Cascade Key

Bellevue, WA 98006

      Name in which securities should be registered (if different):             
  By:            Print Name:   Mike Saltman       Address:  

One Hughes Center Drive, #1830

Las Vegas, NV 89169

      Name in which securities should be registered (if different):         



--------------------------------------------------------------------------------

      By:            Print Name:   Sharon Strasser       Address:  

One Hughes Center Drive, #1004N

Las Vegas, NV 89169

      Name in which securities should be registered (if different):         



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE OF INVESTORS

 

NAME AND ADDRESS OF PURCHASER

   NUMBER
OF UNITS    AGGREGATE
PURCHASE
PRICE

Marathon Resource Partners I, L.P.

One Ferry Building

Suite 255

San Francisco, CA 94111

   800,000    $ 480,000

Marathon International Master Fund II L.P.

One Ferry Building

Suite 255

San Francisco, CA 94111

   33,334    $ 20,000

Steven Z. Strasser

One Hughes Center Drive

#1004

Las Vegas, NV 89169

   583,334    $ 350,000

Ron Boyer

1132 SW 19th Avenue, #612

Portland, OR 97205

   583,334    $ 350,000

George Boyadjieff

18772 Colony Circle

Villa Park, CA 92861

   500,000    $ 300,000

Sarkowsky Family L.P.

700 5th Avenue, Suite 1600

Seattle, WA 98104

   1,666,667    $ 1,000,000

Robert Murray

3960 Howard Hughes Pkwy, Ste 460

Las Vegas, NV 89169

   50,000    $ 30,000

John (“BJ”) Lackland

3960 Howard Hughes Pkwy, Ste 460

Las Vegas, NV 89169

   50,000    $ 30,000



--------------------------------------------------------------------------------

Irwin Helford

One Hughes Center Drive

#1804

Las Vegas, NV 89169

   500,000    $ 300,000

David Heerensperger

96 Cascade Key

Bellevue, WA 98006

   333,334    $ 200,000

Mike Saltman

One Hughes Center Drive

#1803

Las Vegas, NV 89169

   166,667    $ 100,000

Sharon Strasser

One Hughes Center Drive

#1004N

Las Vegas, NV 89169

   83,334    $ 50,000

TOTAL

   5,350,004    $ 3,210,000



--------------------------------------------------------------------------------

THE UNITS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, AND, UNLESS SO
REGISTERED, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT. THE UNITS HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES
AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
CONFIDENTIAL SUMMARY OF TERMS AND CONDITIONS. ANY REPRESENTATION TO THE CONTRARY
IS A CRIMINAL OFFENSE. THE UNITS ARE BEING OFFERED PURSUANT TO EXEMPTIONS FROM
REGISTRATION REQUIREMENTS PROVIDED BY SECTION 4(2) OF THE SECURITIES ACT,
REGULATION D AND RULE 506 THEREUNDER, CERTAIN STATE SECURITIES LAWS AND CERTAIN
RULES AND REGULATIONS PROMULGATED PURSUANT THERETO. THE UNITS MAY NOT BE
TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED. THIS DOCUMENT
DOES NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY THE
SECURITIES IN ANY JURISDICTION WHERE, OR TO ANY PERSON TO WHOM, IT IS UNLAWFUL
TO MAKE SUCH OFFER OR SOLICITATION.

ANNEX II

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

1. Authorization and Sale of the Units. Subject to these Terms and Conditions,
the Company has authorized the sale and issuance of up to 7,500,000 Units.

2. Agreement to Sell and Purchase the Units. At each Closing (as defined in
Section 3), the Company will sell to each Investor, and such Investor will
severally purchase from the Company, upon the terms and conditions hereinafter
set forth, the number of Units set forth opposite such Investor’s name in Annex
I to the Securities Purchase Agreement (the “Agreement”) to which these Terms
and Conditions are attached as Annex II, at the purchase price set forth
thereon.

3. Delivery of the Common Stock and Warrants at Closing. A closing on the
purchase and sale of the Units (each, a “Closing”) shall occur at such time or
times as the Company determines at the offices of the Company’s counsel. At each
Closing, the Company shall deliver to each Investor, versus payment therefor,
(i) one or more stock certificates representing the number of shares of Common
Stock and (ii) one or more Warrants underlying the number of Units set forth
opposite such Investor’s name in Annex I of the Agreement, each such certificate
or Warrant to be registered in the name of such Investor or, if so indicated on
the signature page of the Agreement, in the name of a nominee designated by the
Investor. The Common Stock certificates and the Warrants shall bear an
appropriate restrictive legend as required by applicable securities laws.



--------------------------------------------------------------------------------

The Company’s obligation to issue the Units to the Investors shall be subject to
the following conditions, any one or more of which may be waived by the Company:
(a) receipt by the Company of a certified or official bank check or wire
transfer of funds in the full amount of the purchase price for the Units being
purchased hereunder, (b) the accuracy of the representations and warranties made
by the Investors and the fulfillment of those undertakings of the Investors and
(c) not less than $1,500,000 in secured debt has been advanced to the Company
for a two year term on terms satisfactory to the Company prior to the Closing.

Each Investor’s obligation to purchase the Units shall be subject to the
following conditions, any one or more of which may be waived by such Investor:
(a) the representations and warranties of the Company set forth herein shall be
true and correct as of the date of each Closing in all material respects and
(b) the Investor shall have received such documents as such Investor shall
reasonably have requested, including compliance and Secretary’s certificates and
a standard opinion of Company counsel as to the matters set forth in the first
clause of Section 4.1, in Sections 4.2, 4.3, 4.4, 4.6, 4.15 and 4.22 hereof and,
subject to the accuracy of the information and the representations and
warranties required to be provided by each Investor, as to exemption from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), of the sale of the Units. It shall also be a condition to
Closing that not less than $1,500,000 in secured debt has been advanced to the
Company for a two year term on terms satisfactory to the Investors.

4. Representations, Warranties and Covenants of the Company. Except as otherwise
described in the Disclosure Schedule delivered to the Investors prior to the
execution of this Agreement, the Company hereby represents and warrants to, and
covenants with, the Investors, as follows:

4.1 Organization. The Company is duly organized and validly existing under the
laws of the jurisdiction of its organization. Each of the Company and its
Subsidiaries (as defined in Rule 405 under the Securities Act) has full power
and authority to own, operate and occupy its properties and to conduct its
business as presently conducted and as described in the documents filed by the
Company under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), since the end of its most recently completed fiscal year through the date
hereof, including, without limitation, its most recent reports on Form 10-KSB
and Form 10-QSB (collectively, the “Exchange Act Documents”) and is registered
or qualified to do business and in good standing in each jurisdiction in which
the nature of the business conducted by it or the location of the properties
owned or leased by it requires such qualification and where the failure to be so
qualified would have a material adverse effect upon the condition (financial or
otherwise), earnings, business or business prospects, properties or operations
of the Company and its Subsidiaries, considered as one enterprise (a “Material
Adverse Effect”), and no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification.

4.2 Due Authorization and Valid Issuance. The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreement, and the



--------------------------------------------------------------------------------

Agreement has been duly authorized and validly executed and delivered by the
Company and constitutes the legal, valid and binding agreement of the Company
enforceable against the Company in accordance with its terms, except as rights
to indemnity and contribution may be limited by state or federal securities laws
or the public policy underlying such laws, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). Furthermore, the Company has complied with Delaware
Corporations Code Section 144(a).

4.3 Non-Contravention. The execution and delivery of the Agreement, the issuance
and sale of the Units under the Agreement, the fulfillment of the terms of the
Agreement and the consummation of the transactions contemplated hereby will not
(A) conflict with or constitute a violation of, or default (with the passage of
time or otherwise) under, (i) any material bond, debenture, note or other
evidence of indebtedness, lease, contract, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which the
Company or any Subsidiary is a party or by which it or any of its Subsidiaries
or their respective properties are bound, (ii) the charter, bylaws or other
organizational documents of the Company or any Subsidiary, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties other than in relation to any offering
of securities under Section 5 of the Securities Act or (iv) any offering of
securities under Section 5 of the Securities Act, assuming compliance by the
Investors with the terms and conditions hereof and the truthfulness and accuracy
of the Investors’ representations and warranties set forth in Section 5 hereof,
except in the case of clauses (i), (iii) and (iv) for any such conflicts,
violations or defaults which are not reasonably likely to have a Material
Adverse Effect, individually or in the aggregate, or (B) result in the creation
or imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
material property or assets of the Company or any Subsidiary is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body in the United States or any other person is required for
the execution and delivery of the Agreement and the valid issuance and sale of
the Units to be sold and issued pursuant to the Agreement, other than such as
have been made or obtained, and except for any post-closing securities filings
or notifications required to be made under federal or state securities laws.

4.4 Capitalization. As of the date hereof and prior to giving effect to the
issuance of the Units, and immediately following issuance of the warrants
associated with the issuance of not less than $1,500,000 in new secured debt,
Disclosure Schedule 4.4 sets forth the capitalization of the Company on an
outstanding basis and on a fully-diluted basis. Disclosure Schedule 4.4 also
sets forth (i) any capital stock granted pursuant to an employee benefit plan
and (ii) any outstanding warrants, options or other securities. The Units to be
sold and issued pursuant to the Agreement have been duly authorized, and when
issued and paid for in



--------------------------------------------------------------------------------

accordance with the terms of the Agreement, will be duly and validly issued,
fully paid and nonassessable (other than as to a lawful offering of securities
under Section 5 of the Securities Act) and as to a lawful offering of securities
under Section 5 of the Securities Act, assuming the correctness of the
representations and warranties of the Investors set forth in Section 5 hereof.
The outstanding shares of capital stock of the Company have been duly and
validly issued and are fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and were not issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. Except as set forth in or contemplated by the Agreement or
as described in the Disclosure Schedule, there are no outstanding rights
(including, without limitation, preemptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company or any
Subsidiary, or any contract, commitment, agreement, understanding or arrangement
of any kind to which the Company is a party or of which the Company has
knowledge and relating to the issuance or sale of any capital stock of the
Company or any Subsidiary, any such convertible or exchangeable securities or
any such rights, warrants or options. Without limiting the foregoing, except as
set forth in or contemplated by the Agreement or as described in the Disclosure
Schedule, no preemptive right, co-sale right, right of first refusal,
registration right, or other similar right exists with respect to the Units or
the issuance and sale thereof. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Units. Except as set forth on the Disclosure Schedule,
the Company owns the entire equity interest in each of its Subsidiaries, free
and clear of any pledge, lien, security interest, encumbrance, claim or
equitable interest. Except as described in the Disclosure Schedule, there are no
stockholders agreements, voting agreements, rights plans or other similar
agreements with respect to the Common Stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
stockholders.

4.5 Legal Proceedings. Except as set forth on the Disclosure Schedule, there is
no material legal or governmental proceeding pending or, to the knowledge of the
Company, threatened (i) to which the Company or any Subsidiary is or may be a
party or of which the business or property of the Company or any Subsidiary is
subject or (ii) which adversely affects or challenges the legality, validity or
enforceability of the Agreement.

4.6 No Violations. Neither the Company nor any Subsidiary is, and no facts have
come to the Company’s attention that would be reasonably likely (with the
passage of time or otherwise) to result, in violation of its charter, bylaws, or
other organizational document, or in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or any Subsidiary, which violation,
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect, or is in default (and there exists no condition which, with the
passage of time or otherwise, would constitute a default) in any material
respect in the performance of any bond, debenture, note or any other evidence of
indebtedness in any indenture, mortgage, deed of trust or any other material
agreement or instrument to which the Company or any Subsidiary is a party or by
which the Company or any Subsidiary is bound or by which the properties of the
Company or any Subsidiary are bound, which would be reasonably likely to have a
Material Adverse Effect.



--------------------------------------------------------------------------------

4.7 Governmental Permits, Etc. With the exception of the matters which are dealt
with separately in Section 4.1, 4.12 and 4.13, each of the Company and its
Subsidiaries has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company and its Subsidiaries as currently
conducted and as described in the Exchange Act Documents except where the
failure to currently possess could not reasonably be expected to have a Material
Adverse Effect.

4.8 Intellectual Property. Except as specifically disclosed in the Disclosure
Schedule, (i) each of the Company and its Subsidiaries owns or possesses
sufficient rights to use all material patents, patent rights, trademarks,
copyrights, licenses, inventions, trade secrets, trade names, designs,
manufacturing or other processes, systems, data compilation, research results,
know-how or other proprietary rights (collectively, “Intellectual Property”)
that are necessary for the conduct of its business as now conducted or as
proposed to be conducted as described in the Exchange Act Documents except where
the failure to currently own or possess would not have a Material Adverse
Effect, (ii) neither the Company nor any of its Subsidiaries has received any
notice of, or has any knowledge of, any asserted infringement by the Company or
any of its Subsidiaries of, any rights of a third party with respect to any
Intellectual Property that, individually or in the aggregate, would have a
Material Adverse Effect and (iii) neither the Company nor any of its
Subsidiaries, to the knowledge of the Company, is infringing, or has received
any notice of, or has any knowledge of, infringement by a third party with
respect to any Intellectual Property rights of the Company or of any Subsidiary
that, individually or in the aggregate, would have a Material Adverse Effect.

All material licenses or other material agreements under which (i) the Company
is granted rights in Intellectual Property, other than Intellectual Property
generally available on commercial terms from other sources, and (ii) the Company
has granted rights to others in Intellectual Property owned or licensed by the
Company, are in full force and effect and, to the knowledge of the Company,
there is no material default by the Company thereunder.

The Company believes it has taken all steps reasonably required in accordance
with sound business practice and business judgment to establish and preserve its
ownership of all material copyright, trade secret and other proprietary rights
with respect to its products and technology. To the knowledge of the Company,
the Company is not making unauthorized use of any confidential information or
trade secrets of any person. Neither the Company nor, to the knowledge of the
Company, any of its employees have any agreements or arrangements with any
persons other than the Company related to confidential information or trade
secrets of such persons or restricting any such employee’s engagement in
business activities of the kind engaged in by the Company or would reasonably be
expected to have a Material Adverse Effect on the Company.

4.9 Financial Statements. The financial statements of the Company and the
related notes contained in the Exchange Act Documents present fairly, in
accordance with generally accepted accounting principles, the financial position
of the Company and its Subsidiaries on a consolidated basis, as of the dates
indicated, and the results of its operations and cash flows for the periods
therein specified consistent with the books and records of the Company and its
Subsidiaries on a consolidated basis, except that the unaudited interim
financial



--------------------------------------------------------------------------------

statements were or are subject to normal and recurring year-end adjustments
which are not expected to be material in amount. Such financial statements
(including the related notes) have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods therein specified, except in the case of unaudited statements, as may be
permitted by the Securities and Exchange Commission (the “SEC”) on Form 10-QSB
under the Exchange Act. Except to the extent reflected or reserved against in
the Company’s balance sheet as of September 30, 2006, or as disclosed on
Disclosure Schedule 4.9, the Company did not have as of September 30, 2006, nor
will the Company have as of the date hereof, any material liabilities of any
nature, whether accrued, absolute, contingent or otherwise, including, without
limitation, tax liabilities due or to become due.

4.10 No Material Adverse Change. Since December 31, 2005, there has not been
(i) any Material Adverse Effect affecting the Company and its Subsidiaries
considered as one enterprise, (ii) except as described in the Disclosure
Schedule, any obligation, direct or contingent, that is material to the Company
and its Subsidiaries considered as one enterprise, incurred by the Company,
(iii) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company or any of its Subsidiaries, or (iv) any loss or
damage (whether or not insured) to the physical property of the Company or any
of its Subsidiaries which has been sustained which has a Material Adverse
Effect.

4.11 Disclosure. The representations and warranties of the Company contained in
this Section 4 as of the date hereof, do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

4.12 Common Stock Listing. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is quoted on The Over-the-Counter Bulletin
Board (the “OTCBB”), and the Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or removal of the Common Stock from the OTCBB, nor has the
Company received any notification that the SEC is contemplating terminating such
registration.

4.13 Reporting Status. The Company has filed in a timely manner all documents
that the Company was required to file under the Exchange Act during the 12
months preceding the date of this Agreement. The following documents complied in
all material respects with the SEC’s requirements as of their respective filing
dates, and the information contained therein as of the date thereof did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading:

(a) Annual Report on Form 10-KSB for the years ended December 31, 2004 and
December 31, 2005;

(b) Definitive Proxy Statement for the Annual Meeting held on February 16, 2006;



--------------------------------------------------------------------------------

(c) Quarterly Reports on Form 10-QSB for the quarters ended September 30,
2005, March 31, 2006, June 30, 2006 and September 30, 2006;

(d) Current Reports on Form 8-K, filed on September 8, 2005, October 11,
2005, November 3, 2005, December 5, 2005, January 19, 2006, April 24,
2006, May 26, 2006 and October 27, 2006; and

(e) All other documents, if any, filed by the Company with the SEC during the 12
months preceding the date of this Agreement pursuant to the reporting
requirements of the Exchange Act.

4.14 No Manipulation of Stock. Neither the Company, nor any of its directors,
officers or controlling persons, has taken or will, in violation of applicable
law, take, any action designed to or that might reasonably be expected to cause
or result in, or which has constituted, stabilization or manipulation of the
price of the Common Stock to facilitate the sale or resale of the Units.

4.15 Company not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Units will not be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act and shall conduct its business in a manner so that it will not
become subject to the Investment Company Act.

4.16 Foreign Corrupt Practices; Sarbanes-Oxley Act.

(a) Neither the Company, nor to the knowledge of the Company, any agent or other
person acting on behalf of the Company, has (i) directly or indirectly, used any
corrupt funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

(b) The Company is in compliance in all material respects with all provisions of
the Sarbanes-Oxley Act of 2002 that are applicable to it as of the date of each
Closing.

(c) The Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.



--------------------------------------------------------------------------------

4.17 Environmental. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (i) the Company and its
Subsidiaries are in compliance with and not subject to any known liability under
applicable Environmental Laws (as defined below), (ii) the Company has made all
filings and provided all notices required under any applicable Environmental
Law, and has, and is in compliance with, all permits required under any
applicable Environmental Laws and each of them is in full force and effect,
(iii) (a) there is no pending civil, criminal or administrative action, or
pending hearing or suit, (b) the Company has not received any demand, claim or
notice of violation and (c) to the knowledge of the Company, there is no
investigation, proceeding, notice or demand letter or request for information
threatened against the Company, in the case of each of (a), (b) and (c), under
any Environmental Law, (iv) no lien, charge, encumbrance or restriction has been
recorded under any Environmental Law with respect to any assets, facility or
property owned, operated, leased or controlled by the Company, (v) the Company
has not received notice that it has been identified as a potentially responsible
party under the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), or any comparable state law and (vi) no
property or facility of the Company is (a) listed or, to the knowledge of the
Company, proposed for listing on the National Priorities List under CERCLA or is
(b) listed in the Comprehensive Environmental Response, Compensation, Liability
Information System List promulgated pursuant to CERCLA, or on any comparable
list maintained by any state or local governmental authority.

For purposes of this Agreement, “Environmental Laws” means all applicable
federal, state and local laws or regulations, codes, orders, decrees, judgments
or injunctions issued, promulgated, approved or entered thereunder, relating to
pollution or protection of public or employee health and safety or the
environment, including, without limitation, laws relating to (i) emissions,
discharges, releases or threatened releases of Hazardous Materials (as defined
below) into the environment (including, without limitation, ambient air, surface
water, ground water, land surface or subsurface strata), (ii) the manufacture,
processing, distribution, use, generation, treatment, storage, disposal,
transport or handling of Hazardous Materials and (iii) underground and above
ground storage tanks and related piping, and emissions, discharges, releases or
threatened releases therefrom. The term “Hazardous Material” means (a) any
“hazardous substance,” as defined in the Comprehensive Environmental Response,
the Resource Conservation and Recovery Act, as amended, (b) any “hazardous
waste,” as defined by the Resource Conservation and Recovery Act, as amended,
(c) any petroleum or petroleum product, (d) any polychlorinated biphenyl and any
pollutant or contaminant or hazardous, dangerous or toxic chemical, material,
waste or substance.

4.18 Accountants. Sobel & Co., LLC, who have certified certain financial
statements filed with the SEC as part of, or incorporated by reference in, the
Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31,
2005, are independent public accountants as required by the Exchange Act and the
rules and regulations thereunder.

4.19 Contracts. The contracts that are currently material to the Company are in
full force and effect on the date hereof, and neither the Company nor, to the
Company’s knowledge, any other party to such contracts is in breach of or
default under any of such contracts which would have a Material Adverse Effect.



--------------------------------------------------------------------------------

4.20 Taxes. Except as set forth on the Disclosure Schedule, the Company has
filed all necessary federal, state and foreign income and franchise tax returns
and has paid or accrued all taxes shown as due thereon, and the Company has no
knowledge of a tax deficiency which has been or might be asserted or threatened
against it which would have a Material Adverse Effect.

4.21 Transfer Taxes. On the date of each Closing, all securities transfer or
other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Units to be sold to the Investors
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with.

4.22 Private Offering. Assuming the correctness of the representations and
warranties of the Investors set forth in Section 5 hereof, the offer and sale of
Units hereunder is exempt from registration under the Securities Act. The
Company has not distributed, and will not distribute prior to the final Closing,
any offering materials in connection with this Offering and sale of the Units
other than the documents of which this Agreement is a part, including the
Disclosure Schedule, or the Exchange Act Documents. The Company has not in the
past nor will it hereafter take any action to sell, offer for sale or solicit
offers to buy any securities of the Company which would bring the offer,
issuance or sale of the Units as contemplated by this Agreement, within the
provisions of Section 5 of the Securities Act, unless such offer, issuance or
sale was or shall be within the exemptions of Section 4 of the Securities Act.

4.23 Use of Proceeds. The Company shall use the proceeds from the Offering for
repayment of debt, working capital, strategic acquisitions, if any, and general
corporate purposes.

4.24 Issuances Below Purchase Price. From and after the date hereof and for a
period of time ending not earlier than forty-five days after the effectiveness
of the Registration Statement (as defined below), the Company shall not, without
the prior written consent of a majority in interest of the Investors, issue or
sell any shares of the Company’s capital stock or other securities exercisable
for, convertible into or otherwise giving the holder thereof the right to
acquire the Company’s capital stock at a price per share, including the exercise
or conversion price per share, which is below $0.30 per share; provided,
however, that this restriction shall not apply to any capital stock issued
pursuant to: (i) employee benefit plans disclosed in the Disclosure Schedule or
(ii) outstanding warrants, options or other securities disclosed in the
Disclosure Schedule or in the Exchange Act Documents.

4.25 Transactions with Affiliates. Other than as set forth on the Disclosure
Schedule, as of the date hereof, the Company has no current plans to enter into
any, agreement, contract or arrangement with any of its officers, directors or
other affiliates.

4.26 Brokers or Finders. Except as disclosed in the Disclosure Schedule, the
Company has not dealt with any broker or finder in connection with the
transactions contemplated by the Agreement, and Company has not incurred, and
shall not incur, directly or indirectly, any liability for any brokerage or
finders’ fees or agents commissions or any similar charges in connection with
the transactions contemplated by the Agreement.



--------------------------------------------------------------------------------

4.27 Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in any union or labor dispute nor, to the knowledge of the Company or
any of its Subsidiaries, is any such dispute threatened. None of the Company’s
or its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relations with their employees
are good. No executive officer (as defined in Rule 501(f) of the Securities Act)
has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. No executive
officer, to the best knowledge of the Company and its Subsidiaries, is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, nondisclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

4.28 Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
business in which the Company and its Subsidiaries are engaged, and all of such
insurance is in full force and effect. Neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any such Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business on terms that could not reasonably be expect
to, individually or in the aggregate, have a Material Adverse Effect.

4.29 No Misleading Statements. The representations and warranties of the Company
contained in this Agreement, the Annexes, Exhibits and Disclosure Schedules
hereto and all other documents and information furnished to the Investors and
their representatives pursuant hereto are complete and accurate in all material
respects and do not include any untrue statement of a material fact or omit to
state any material fact necessary to make any statements made not misleading.
There is no material fact relating to the Company or the Units that has not been
set forth or described in this Agreement or in the Disclosure Schedules hereto
or in the Exchange Act Documents.

5. Representations Warranties and Covenants of the Investors.

5.1 Each Investor, severally and not jointly, represents and warrants to, and
covenants with, the Company that: (i) the Investor is an “accredited investor”
as defined in Rule 501(a) of Regulation D under the Securities Act and the
Investor is also knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in shares presenting an
investment decision like that involved in the purchase of the Units, including
investments in securities issued by the Company and investments in comparable
companies, and has requested, received, reviewed and considered all information
it deemed relevant in making an informed decision to purchase the Units;
(ii) the Investor is acquiring the Units set forth in Annex I to the Agreement
in the ordinary course of its business and for its own account for investment
only and with no present intention of distributing any of such Units or any
arrangement or understanding with any other persons regarding the distribution
of such



--------------------------------------------------------------------------------

Units, except in accordance with applicable securities law; (iii) the Investor
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Units except in compliance with the Securities Act,
applicable state securities laws and the respective rules and regulations
promulgated thereunder; (iv) the Investor has answered all questions in the
Agreement for use in preparation of the Registration Statement and the answers
thereto are true, correct and complete in all material respects as of the date
hereof and will be true, correct and complete in all material respects as of the
date of each Closing; and (v) the Investor has, in connection with its decision
to purchase the Units set forth in Annex I to the Agreement, relied only upon
the Exchange Act Documents, the representations and warranties of the Company
contained herein and the Disclosure Schedules. Each Investor understands that
its acquisition of the Units has not been registered under the Securities Act or
registered or qualified under any state securities law in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of the Investor’s investment intent as expressed herein.
Investor understands that the Units purchased hereunder have to be held
indefinitely unless there is an effective Registration Statement under the
Securities Act with respect to the Units or an exemption from registration
available under the Securities Act and applicable state securities laws, and the
Investor is able to bear the economic risk of an investment in the Units.

5.2 Each Investor, severally and not jointly, acknowledges, represents and
agrees that no action has been or will be taken in any jurisdiction outside the
United States by the Company that would permit an offering of the Units, or
possession or distribution of offering materials in connection with the issue of
the Units, in any jurisdiction outside the United States where legal action by
the Company for that purpose is required. Each Investor outside the United
States will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Units or has in
its possession or distributes any offering material, in all cases at its own
expense.

5.3 Each Investor, severally and not jointly, hereby covenants with the Company
not to make any sale of the Units or the underlying Common Stock or Warrants
without complying with the provisions of this Agreement, including Section 7.2
hereof and all securities laws, and the Investor acknowledges that the
certificates evidencing the Common Stock and the Warrants will be imprinted with
a legend that prohibits their transfer except in accordance therewith. Upon the
earlier of (i) the Registration Statement becoming effective and (ii) Rule
144(k) becoming available, the Investors shall be entitled to exchange their
certificates representing the Common Stock and Warrants for certificates that do
not contain any restrictive legend. Each Investor acknowledges that there may
occasionally be times when the Company determines that it must suspend the use
of the prospectus forming a part of the Registration Statement, as set forth in
Section 7.2(c).

5.4 Each Investor, severally and not jointly, further represents and warrants
to, and covenants with, the Company that (i) the Investor has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, (ii) the execution
and delivery of this Agreement, the purchase of the Units under the Agreement,
the fulfillment of the terms of the Agreement and the consummation of the
transactions contemplated hereby will not conflict with or constitute a
violation of, or default



--------------------------------------------------------------------------------

(with the passage of time or otherwise) under the charter, bylaws or other
organizational documents of the Investor, and (iii) this Agreement constitutes a
valid and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.

5.5 Investor will not use any of the restricted Units acquired pursuant to this
Agreement to cover any short position in the Common Stock of the Company if
doing so would be in violation of applicable securities laws.

5.6 Each Investor understands that nothing in the Exchange Act Documents, this
Agreement or any other materials presented to the Investors in connection with
the purchase and sale of the Units constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Units.

5.7 Except as disclosed in the Disclosure Schedule, the Investors have not dealt
with any broker or finder in connection with the transactions contemplated by
the Agreement, and the Investors have not incurred, and shall not incur,
directly or indirectly, any liability for any brokerage or finders’ fees or
agents commissions or any similar charges in connection with the transactions
contemplated by the Agreement.

5.8 Investor is not purchasing the Units as a result of any advertisement,
article, notice or other communication regarding the Units published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.

5.9 Each Investor has independently evaluated the merits of its decision to
purchase Units, such decision has been independently made by such Investor and
such Investor confirms that it has only relied on the advice of its own business
and/or legal counsel and not on the advice of the Company’s or any other
Investor’s business and/or legal counsel in making such decision.

5.10 Each Investor acknowledges that certain officers and directors of the
Company may purchase Units in the Offering, with the purchase price therefore
being paid through the cancellation of deferred compensation owed to such
officers or directors.

6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investors herein
shall survive the execution of this Agreement, the delivery to the Investors of
the Units being purchased and the payment therefor.



--------------------------------------------------------------------------------

7. Registration of the Units; Compliance with the Securities Act.

7.1 Registration Procedures and Other Matters. The Company shall:

(a) subject to receipt of necessary information from the Investors after prompt
request from the Company to the Investors to provide such information, prepare
and file with the SEC, not later than 60 days from the Termination Date (the
“Filing Date”), a registration statement on Form SB-2 or such other successor
form (except that if the Company is not then eligible to register for resale the
Registrable Securities (as defined below) on Form SB-2, in which case such
registration shall be on any form available for registration) (the “Registration
Statement”) to enable the resale of the shares of Common Stock underlying the
Units and the shares of Common Stock underlying the Warrants and any Additional
Shares, as defined below (the “Registrable Securities”) by the Investors from
time to time through the OTCBB quotation system or in other privately-negotiated
transactions;

(b) use its reasonable best efforts, subject to receipt of necessary information
from the Investors after prompt request from the Company to the Investors to
provide such information, to cause the Registration Statement to become
effective, not later than 120 days from the Termination Date (the “Effectiveness
Date”), such efforts to include, without limiting the generality of the
foregoing, preparing and filing with the SEC in such 120-day period any
financial statements required to be filed prior to the effectiveness of such
Registration Statement;

(c) use its reasonable best efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith as may be necessary to keep the Registration Statement
current, effective and free from any material misstatement or omission to state
a material fact for a period not exceeding, with respect to each Investor’s
Registrable Securities purchased hereunder, the earlier of (i) the second
anniversary of the final Closing date, (ii) the date on which the Investors may
sell all Registrable Securities then held by the Investors without restriction
by the volume limitations of Rule 144(e) of the Securities Act, or (iii) such
time as all Registrable Securities purchased by the Investors in this Offering
have been sold pursuant to a registration statement;

(d) furnish to the Investors with respect to the Registrable Securities
registered under the Registration Statement such number of copies of the
Registration Statement, prospectuses and preliminary prospectuses in conformity
with the requirements of the Securities Act and such other documents as the
Investors may reasonably request, in order to facilitate the public sale or
other disposition of all or any of the Registrable Securities by the Investors;
provided, however, that the obligation of the Company to deliver copies of
prospectuses or preliminary prospectuses to the Investors shall be subject to
the receipt by the Company of reasonable assurances from the Investors that the
Investors will comply with the applicable provisions of the Securities Act and
of such other securities or blue sky laws as may be applicable in connection
with any use of such prospectuses or preliminary prospectuses.

(e) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Investors and use its reasonable best efforts
to maintain such blue sky qualifications during the period the Company is
required to maintain the effectiveness of the Registration Statement pursuant to
Section 7.1(c); provided, however, that the Company shall not be required to
qualify to do business or consent to service of process in any jurisdiction in
which it is not now so qualified or has not so consented;



--------------------------------------------------------------------------------

(f) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act,
and take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder;

(g) bear all expenses in connection with the procedures in paragraph (a) through
(e) of this Section 7.1 and the registration of the Registrable Securities
pursuant to the Registration Statement;

(h) advise the Investors, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose; and it will promptly use its best efforts to
prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible moment if such stop order should be issued; and

if: (i) the Registration Statement is not filed on or prior to the Filing Date
in violation of this Agreement or (ii) the Registration Statement filed
hereunder is not declared effective by the SEC on or before the Effectiveness
Date or (iii) any one Earnings Suspension, as defined below, resulting in the
suspension of a Registration Statement for longer than 15 days, or (iv) during
any twelve-month period, any number of Earnings Suspensions, taken together,
resulting in the suspension of the Registration Statement for longer than an
aggregate of 30 days or (v) after the Registration Statement is first declared
effective by the SEC, it ceases for any reason to remain continuously effective
as to all Registrable Securities for which it is required to be effective or the
Investors are not permitted to utilize the prospectus therein to resell such
Registrable Securities, other than, in each case, within the time limits
permitted by Sections 7.2(d) (any such failure or breach being referred to as an
“Event”), then in addition to any other rights the Investors may have hereunder
or under applicable law, on each such Event date and on each thirty (30) day
period following such Event (if the applicable Event shall not have been cured
by such date) until the applicable Event is cured (each an “Additional Amount
Date”), the Company shall, as liquidated damages and not as a penalty, issue to
each Investor additional shares of Common Stock such that the number of shares
of Common Stock included within each Unit shall be increased on each Additional
Amount Date by two percent (2%) up to a maximum additional aggregate percentage
amount of twelve percent (12%) (each such additional issuance of additional
shares, the “Additional Shares”). If the Company fails to pay any liquidated
damages pursuant to this Section in full within seven business days after the
date demanded, the Company will pay, in additional shares of Common Stock,
interest thereon at a rate of 10% of the purchase price as set forth on Annex I,
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Investors, accruing daily from the date such liquidated
damages are due until such amounts, plus all such interest thereon, are paid in
full. Nothing contained in this Agreement shall be deemed to require the payment
of interest or other charges in excess of the amount that the Investors may
lawfully charge under the applicable usury laws. “Earnings Suspension” shall
mean a Suspension (as defined in Section 7.2) relating to announcement of
earnings by the Company at any time from the end of a fiscal period and prior to
such announcement and for such period and through the date on which a
post-effective amendment to the SB-2 Registration Statement has been declared
effective by the SEC in connection with the financial results for such period.



--------------------------------------------------------------------------------

With a view to making available to the Investors the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investors to sell Registrable Securities to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) such date as all of the Investors’ Registrable
Securities may be resold pursuant to Rule 144(k) or any other rule of similar
effect or (B) such date as all of the Investors’ Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and under the
Exchange Act; and (iii) furnish to the Investors upon request, as long as the
Investors owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the Securities
Act and the Exchange Act; (B) a copy of the Company’s most recent Annual Report
on Form 10-KSB or Quarterly Report on Form 10-Q-SB and (C) such other
information as may be reasonably requested in order to avail the Investors of
any rule or regulation of the SEC that permits the selling of such Registrable
Securities without registration.

In no event at any time before the Registration Statement becomes effective with
respect to the Units shall the Company publicly announce or file any other
registration statement, other than (i) registrations on Form S-8 and
(ii) maintaining the effectiveness of the current SB-2 of the Company, declared
effective by the SEC on December 20, 2005, without the prior written consent of
a majority in interest of the Investors.

The Company understands that the Investors disclaim being underwriters, but an
Investor being deemed an underwriter by the SEC shall not relieve the Company of
any obligations it has hereunder. In the event the SEC determines any
Registration Statement filed pursuant hereto constitutes a primary offering of
securities by the Company and/or requires any Investor to be named as an
underwriter, Investors understand and agree the Company may reduce, on a pro
rata basis, the total number of Registrable Securities to be registered on
behalf of each such Investor, and the failure to include such Registrable
Securities in any Registration Statement shall not constitute an Event, the
Company shall not be required to pay any penalty, financial or otherwise, and
the Company shall not be obligated to issue any Additional Shares to any
Investor. In the event of such reduction, the affected Investors shall have
demand registration rights until such time as: (i) all Registrable Securities
have been registered pursuant to an effective Registration Statement, (ii) the
Registrable Securities may be resold without restriction pursuant to Rule 144 of
the Act or (iii) the Investor agrees to be named as an underwriter in any such
registration statement. Investors acknowledge and agree the provisions of this
paragraph may apply to more than one Registration Statement and that the SEC may
limit or condition any subsequent Registration Statement. If the Company
receives notice from the SEC that it deems any Investor an “underwriter”, the
Company shall notify all Investors of same within five (5) business days of the
date of receipt of such notice.

Notwithstanding anything to the contrary contained herein, it shall not be
deemed an Event, and in no event shall the Company be required to pay any
penalties, financial or otherwise, or issue any Additional Shares to any
Investor as a result of the failure to include Registrable Securities owned by
Steven Strasser or Herman Sarkowsky, or any entity owned or controlled by either
of them, in any Registration Statement.



--------------------------------------------------------------------------------

In no event will any registered holder of Registrable Securities be entitled to
receive a net-cash settlement in lieu of physical settlement in shares of Common
Stock, regardless of whether any of such holder’s Registrable Securities are
registered pursuant to an effective registration statement.

7.2 Transfer of Units After Registration; Suspension.

(a) Each Investor agrees that it will not effect any disposition of the
Registrable Securities or its right to purchase the Registrable Securities that
would constitute a sale within the meaning of the Securities Act except as
contemplated in the Registration Statement referred to in Section 7.1 and as
described below or as otherwise permitted by law, and that it will promptly
notify the Company of any changes in the information set forth in any
Registration Statement regarding the Investor or its plan of distribution.

(b) Except in the event that paragraph (c) below applies, the Company shall
(i) if deemed necessary by the Company, prepare and file from time to time with
the SEC a post-effective amendment to any Registration Statement or a supplement
to the related prospectus or a supplement or amendment to any document
incorporated therein by reference or file any other required document so that
such Registration Statement will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and so that, as thereafter
delivered to purchasers of the Registrable Securities being sold thereunder,
such prospectus will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide the Investors copies of any documents filed
pursuant to Section 7.2(b)(i); and (iii) inform each Investor that the Company
has complied with its obligations in Section 7.2(b)(i) (or that, if the Company
has filed a post-effective amendment to the Registration Statement which has not
yet been declared effective, the Company will notify the Investors to that
effect, will use its best efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Investors when the amendment has become effective).

(c) Subject to paragraph (d) below, in the event (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of any Registration Statement for amendments or supplements to a
Registration Statement or related prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Units for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) of any event or circumstance which, upon the advice of its
counsel, necessitates the making of any changes in any Registration Statement or
related prospectus, or any document incorporated or deemed to be incorporated
therein by reference, so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or any omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the prospectus, it
will not contain any untrue statement of a material fact or any omission to
state a material fact required to



--------------------------------------------------------------------------------

be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; then the Company
shall deliver a certificate in writing to the Investors (the “Suspension
Notice”) to the effect of the foregoing and, upon receipt of such Suspension
Notice, the Investors will refrain from selling any Registrable Securities
pursuant to the Registration Statement (a “Suspension”) until the Investors’
receipt of copies of a supplemented or amended prospectus prepared and filed by
the Company, or until it is advised in writing by the Company that the current
prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such prospectus. In the event of any Suspension, the Company will use its
reasonable best efforts to cause the use of the prospectus so suspended to be
resumed as soon as reasonably practicable within 20 business days after the
delivery of a Suspension Notice to the Investors. In addition to and without
limiting any other remedies (including, without limitation, at law or at equity)
available to the Investors, the Investors shall be entitled to specific
performance in the event that the Company fails to comply with the provisions of
this Section 7.2(c).

(d) Notwithstanding the foregoing paragraphs of this Section 7.2, the Investors
shall not be prohibited from selling Registrable Securities under any
Registration Statement as a result of Suspensions on more than two occasions of
not more than 30 days each in any twelve month period, unless, in the good faith
judgment of the Company’s Board of Directors, upon the written advice of
counsel, continuing a Suspension is necessary to prevent the disclosure of
material nonpublic information where such disclosure would be materially
injurious to the Company, in which event the Company shall use reasonable best
efforts to terminate such Suspension at the earliest date practicable.

(e) Provided that a Suspension is not then in effect, the Investors may sell
Registrable Securities under a Registration Statement in the manner set forth
under the caption “Plan of Distribution” in the prospectus, provided that they
arrange for delivery of a current prospectus to the transferee of such
Registrable Securities and provided that they comply with all applicable laws.
Upon receipt of a request therefor, the Company has agreed to provide an
adequate number of current prospectuses to the Investors and to supply copies to
any other parties requiring such prospectuses.

(f) In the event of a sale of Registrable Securities by the Investors pursuant
to a Registration Statement, the Investors must also deliver to the Company’s
transfer agent, with a copy to the Company, a Certificate of Subsequent Sale
substantially in the form attached hereto as Exhibit A, so that the Registrable
Securities may be properly transferred.

7.3 Indemnification. For the purpose of this Section 7.3:

(a) the term “Selling Stockholder” shall include the Investors and any affiliate
of such Investors;

(b) the term “Registration Statement” shall include the prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no Rule
424(b) filing is required, exhibit, supplement or amendment included in or
relating to the Registration Statement referred to in Section 7.1; and



--------------------------------------------------------------------------------

(c) the term “untrue statement” shall include any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission to
state (1) if in the Registration Statement (and excluding the prospectus from
such defined term solely for the purposes of describing the applicable
standard), a material fact required to be stated therein or necessary to make
the statements therein not misleading, and (2) if in the prospectus, a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(i) The Company agrees to indemnify and hold harmless each Selling Stockholder
from and against any losses, claims, damages or liabilities to which such
Selling Stockholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement contained in a Registration Statement as amended at the time of
effectiveness, or (ii) any failure by the Company to fulfill any undertaking
included in a Registration Statement as amended at the time of effectiveness,
and the Company will reimburse such Selling Stockholder for any reasonable legal
or other expenses reasonably incurred in investigating, defending or preparing
to defend any such action, proceeding or claim, provided, however, that the
Company shall not be liable in any such case to the extent that such loss,
claim, damage or liability arises out of, or is based upon, an untrue statement
made in such Registration Statement in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Selling
Stockholder specifically for use in preparation of the Registration Statement or
for any transaction effected by any Selling Stockholder following receipt of a
Suspension Notice, which notice is given in compliance with the terms hereof and
of a duration in compliance with the terms hereof, which transaction is effected
by such Selling Stockholder in violation of Section 7.2(c) above and is not
subsequently remedied. The Company shall reimburse each Selling Stockholder for
the amounts provided for herein on demand as such expenses are incurred.

(ii) Each Investor agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs a Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon: any untrue
statement contained in any Registration Statement if such untrue statement was
made in reliance upon and in conformity with written information furnished by or
on behalf of the Investor specifically for use in preparation of the
Registration Statement or for any transaction effected by any Selling
Stockholder following receipt of a Suspension Notice, which notice is given in
compliance with the terms hereof and of a duration in compliance with the terms
hereof, which is not subsequently remedied, or for any transaction effected by
any Selling Stockholder following receipt of a Suspension Notice, which notice
is given in compliance with the terms hereof and of a duration in compliance
with the terms hereof, which transaction is effected by such Selling Stockholder
in violation of Section 7.2(c) above and is not subsequently remedied, and the
Investor will reimburse the Company (or such officer, director or controlling
person), as the case may be, for any legal or other expenses reasonably incurred
in investigating, defending or preparing to defend any such action, proceeding
or claim; provided that the Investor’s obligation



--------------------------------------------------------------------------------

to indemnify the Company shall be limited to the net amount received by such
Investor from the sale of the Registrable Securities giving rise to such
liability. The Investor shall reimburse the Company for the amounts provided for
herein on demand as such expenses are incurred.

(iii) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 7.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
indemnified person under this Section 7.3 (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action) or from any liability otherwise than under this Section 7.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified person promptly after receiving the aforesaid
notice from such indemnified person, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified person. After
notice from the indemnifying person to such indemnified person of its election
to assume the defense thereof, such indemnifying person shall not be liable to
such indemnified person for any reasonable legal expenses subsequently incurred
by such indemnified person in connection with the defense thereof, provided,
however, that if there exists or shall exist a conflict of interest that would
make it inappropriate, in the opinion of counsel to the indemnified person, for
the same counsel to represent both the indemnified person and such indemnifying
person or any affiliate or associate thereof, the indemnified person shall be
entitled to retain its own counsel at the expense of such indemnifying person;
provided, however, that no indemnifying person shall be responsible for the fees
and expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.

(iv) If the indemnification provided for in this Section 7.3 is unavailable to
or insufficient to hold harmless an indemnified person under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
person shall contribute to the amount paid or payable by such indemnified person
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Investors on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or the Investors on the other and the parties’ relative
intent, knowledge, access to information and



--------------------------------------------------------------------------------

opportunity to correct or prevent such untrue statement. The Company and the
Investors agree that it would not be just and equitable if contribution pursuant
to this subsection (d) were determined by any method of allocation which does
not take into account the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified person as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified person in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), the Investors shall not be required to
contribute any amount in excess of the amount by which the net amount received
by the Investors from the sale of the Registrable Securities to which such loss
relates exceeds the amount of any damages which such Investors have otherwise
been required to pay by reason of such untrue statement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11 (t) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Each Investor’s obligations in this
subsection to contribute shall be in proportion to its sale of Registrable
Securities to which such loss relates and shall not be joint with any other
Selling Stockholders.

(v) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 7.3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 7.3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in a Registration Statement
as required by the Securities Act and the Exchange Act. The parties are advised
that federal or state public policy as interpreted by the courts in certain
jurisdictions may be contrary to certain of the provisions of this Section 7.3,
and the parties hereto hereby expressly waive and relinquish any right or
ability to assert such public policy as a defense to a claim under this
Section 7.3 and further agree not to attempt to assert any such defense.

7.4 Termination of Conditions and Obligations. The conditions precedent imposed
by Section 5 or this Section 7 upon the transferability of the Units or the
Registrable Securities, as applicable, shall cease and terminate as to any
particular Units or the Registrable Securities, as applicable, when such Units
or the Registrable Securities, as applicable, shall have been effectively
registered under the Securities Act and sold or otherwise disposed of in
accordance with the intended method of disposition set forth in a Registration
Statement covering the Registrable Securities or at such time as an opinion of
counsel reasonably satisfactory to the Company shall have been rendered to the
effect that such conditions are not necessary in order to comply with the
Securities Act.

7.5 Information Available. So long as the Registration Statement is effective
covering the resale of Registrable Securities owned by the Investors, the
Company will furnish to the Investors:

(a) Unless otherwise electronically available on EDGAR, as soon as practicable
after it is available, one copy of (i) its Annual Report to Stockholders (which
Annual Report shall contain financial statements audited in accordance with
generally accepted accounting principles by a national firm of certified public
accountants), (ii) if not included in



--------------------------------------------------------------------------------

substance in the Annual Report to Stockholders, its Annual Report on Form 10-KSB
and (iii) its Quarterly Reports on Form 10-QSB (the foregoing, in each case,
excluding exhibits);

(b) upon the request of the Investors, all exhibits excluded by the
parenthetical to subparagraph (a) of this Section 7.5 as filed with the SEC and
all other information that is made available to shareholders; and

(c) upon the reasonable request of the Investors, an adequate number of copies
of the prospectuses to supply to any other party requiring such prospectuses.
Further, and upon the reasonable request of the Investors, the President or the
Chief Financial Officer of the Company (or an appropriate designee thereof) will
meet with the Investors or their representative at the Company’s headquarters to
discuss all information relevant for disclosure in the Registration Statement
covering the Registrable Securities and will otherwise cooperate with any
Investor conducting an investigation for the purpose of reducing or eliminating
such Investor’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters; provided,
that the Company shall not be required to disclose any confidential information
to or meet at its headquarters with any Investor until and unless the Investor
shall have entered into a confidentiality agreement in form and substance
reasonably satisfactory to the Company with the Company with respect thereto.

8. Representation. Each party hereto acknowledges that Marathon Resource
Investments LLC retained Shartsis Friese LLP (“Shartsis Friese”) to represent it
in connection with this Agreement and any Annexes or Exhibits thereto, such that
its interests may not necessarily coincide with the interests of any other
investors (the “Other Investors”). The Other Investors have consulted with, or
have had the opportunity to consult with, their own legal counsel and the Other
Investors have not relied on Shartsis Friese for legal counsel in connection
with this transaction. For the avoidance of doubt, it shall be expressly agreed
and understood that as among the Investors, each Investor intends to and is
acting individually on its own behalf only, making its own investment decisions,
not in concert with or as a group with any other Investor, and no beneficial or
pecuniary interest of any one Investor shall be attributed or attributable to
any other Investor.

9. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed,
(iv) if delivered by facsimile, upon electronic confirmation of receipt and
shall be delivered as addressed as follows:

(a) if to the Company, to:

Power Efficiency Corporation

3960 Howard Hughes Parkway Suite 460

Las Vegas, NV 89169

Tel: (702) 697-0377

Fax: (702) 697-0379

Attn: BJ Lackland



--------------------------------------------------------------------------------

(b) with a copy to:

Ellenoff Grossman & Schole LLP

370 Lexington Avenue

New York, New York 10017

Tel: (212) 370-1300

Fax: (212) 370-7889

Attn: Barry Grossman, Esq.

(c) if to the Investors, at their respective addresses on the signature pages
hereto, or at such other address or addresses as may have been furnished to the
Company in writing, with a copy to Louis Treiger, 6411 57th Avenue S., Seattle,
WA 98118.

10. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the majority in interest of the
Investors.

11. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

12. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

13. Governing Law; Arbitration.

13.1 This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without giving effect to the
principles of conflicts of law.

13.2 In the event any controversy or dispute shall arise between the parties
under, out of, in connection with, or relating to this Agreement or the breach
thereof, the party initiating such controversy or making such claim shall
provide to the other party notice containing a brief and concise statement of
the initiating party’s claims, together with relevant facts supporting
them. Following the date of said notice, the parties shall make good faith
efforts to settle the dispute. In the event the parties have been unable to
reach accord using the procedures set forth in this Section 13, either party may
seek binding arbitration before three (3) arbitrators in accordance with the
rules of the American Arbitration Association (“AAA”). Each party shall appoint
one arbitrator and the appointed arbitrators shall in turn appoint the third
arbitrator. In the event the two appointed arbitrators are unable to agree upon
the third arbitrator, the AAA shall designate the third arbitrator to arbitrate
the controversy or dispute. The



--------------------------------------------------------------------------------

arbitration shall be held in San Francisco, California. Within thirty (30) days
after initiation of arbitration, the parties shall reach agreement upon and
thereafter follow procedures assuring that the arbitration will be concluded and
the award rendered within no more than six (6) months from selection of the
three arbitrators. Failing such agreement, AAA will design, and the parties will
follow, such procedures. THE ARBITRATORS SHALL NOT AWARD ANY PARTY PUNITIVE OR
EXEMPLARY DAMAGES, AND EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO SEEK
SUCH DAMAGES. Each party has the right before or during the arbitration to seek
and obtain from the appropriate court provisional remedies such as attachment,
preliminary injunction, replevin, etc., to avoid irreparable harm, maintain the
status quo or preserve the subject matter of the arbitration.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

15. Expenses. Each of the Company and the Investors shall bear its own expenses,
including fees and costs of attorneys, accountants and financial advisors,
incurred in connection with the transactions contemplated hereunder; provided,
however, that the Company shall be responsible for the payment of legal fees
that are related to the registration of the issued securities.

16. Confidential Information. Each Investor represents to the Company that, at
all times during the Offering, the Investor has maintained in confidence the
existence of this Offering.

17. Publicity. The Company and the Investors shall consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither the Company nor any Investor shall issue any such press release or
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Investor, and without the
prior consent of a majority in interest of the Investors, with respect to any
press release of the Company, which consent shall not unreasonably be withheld,
except if such disclosure is required by law, in which case the disclosing party
shall, to the extent not inconsistent with the disclosing party’s legal
obligations, promptly provide the other party with prior notice of such public
statement or communication.



--------------------------------------------------------------------------------

Power Efficiency Corporation

                        , 200

 

  Re: Power Efficiency Corporation; Registration Statement

Dear Selling Stockholder:

Enclosed please find five (5) copies of a prospectus dated                     ,
             (the “Prospectus”) for your use in reselling your shares of common
stock, par value $0.001 per share (the “Shares”), of Power Efficiency
Corporation (the “Company”), under the Company’s Registration Statement on Form
S— (Registration No. 333- ) (the “Registration Statement”), which has been
declared effective by the Securities and Exchange Commission. As a selling
stockholder under the Registration Statement, you may have an obligation to
comply with the Prospectus delivery requirements under the Securities Act of
1933, as amended for each purchaser of your shares of Common Stock, either
directly or through the broker-dealer who executes the sale of your shares of
Common Stock.

The Company is obligated to notify you in the event that it suspends trading
under the Registration Statement in accordance with the terms of the Securities
Purchase Agreement between the Company and you. During the period that the
Registration Statement remains effective and trading thereunder has not been
suspended, you will be permitted to sell your shares of Common Stock which are
included in the Prospectus under the Registration Statement. Upon a sale of any
shares of Common Stock under the Registration Statement, you or your broker will
be required to deliver to the Company’s Transfer Agent, Continental Stock
Transfer & Trust Company, (1) your restricted stock certificate(s) representing
the shares of Common Stock, (2) instructions for transfer of the shares of
Common Stock sold, and (3) a representation letter from your broker, or from you
if you are selling in a privately negotiated transaction, or from such other
appropriate party, in the form of Exhibit A attached hereto (the “Certificate of
Subsequent Sale”). The Representation Letter confirms that the shares of Common
Stock have been sold pursuant to the Registration Statement and in a manner
described under the caption “Plan of Distribution” in the Prospectus and that
such sale was made in accordance with all applicable securities laws, including
the prospectus delivery requirements, if and to the extent applicable.

Please note that you are under no obligation to sell your shares of Common Stock
during the registration period. However, if you do decide to sell, you must
comply with the requirements described in this letter or otherwise applicable to
such sale. Your failure to do so may result in liability under the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended.
Please remember that all sales of your shares of Common Stock must be carried
out in the manner set forth under the caption “Plan of Distribution” in the
Prospectus if you sell under the Registration Statement. The Company may require
an opinion of counsel reasonably satisfactory to the Company if you choose
another method of sale. You should consult with your own legal advisor(s) on an
ongoing basis to ensure your compliance with the relevant securities laws and
regulations.



--------------------------------------------------------------------------------

In order to maintain the accuracy of the Prospectus, you must notify the
undersigned upon the sale, gift, or other transfer of any shares of Common Stock
by you, including the number of shares of Common Stock being transferred, and in
the event of any other change in the information regarding you which is
contained in the Prospectus. For example, you must notify the undersigned if you
enter into any arrangement with a broker-dealer for the sale of shares of Common
Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker-dealer. Depending on the
circumstances, such transactions may require the filing of a supplement to the
prospectus in order to update the information set forth under the caption “Plan
of Distribution” in the Prospectus.

Should you need any additional copies of the Prospectus, or if you have any
questions concerning the foregoing, please write to me at Power Efficiency
Corporation, 3960 Howard Hughes Parkway, Suite 460, Las Vegas, NV 89169. Thank
you.

 

Sincerely,     Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

CERTIFICATE OF SUBSEQUENT SALE

Continental Stock Transfer and Trust Company

17 Battery Place

New York, NY 10004

 

  RE: Sale of Shares Common Stock and/or Warrants of Power Efficiency
Corporation (the “Company”) pursuant to the Company’s Prospectus dated
                 , 2006 (the “Prospectus”)

Dear Sir/Madam:

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock or Warrants of the Company included in the table of Selling
Stockholders in the Prospectus, that the undersigned has sold the shares and/or
warrants pursuant to the Prospectus and in a manner described under the caption
“Plan of Distribution” in the Prospectus and that such sale complies with all
securities laws applicable to the undersigned, including, without limitation, if
and to the extent applicable, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

Selling Stockholder (the beneficial owner):
_________________________________________________________________

Record Holder (e.g., if held in name of nominee):
____________________________________________________________

Restricted Stock Certificate No.(s):
________________________________________________________________________

Number of Shares of Common Stock Sold:
__________________________________________________________________

Restricted Warrant No.(s):
_______________________________________________________________________________

Number of Warrants Sold:
_______________________________________________________________________________

Date of Sale:
__________________________________________________________________________________________

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder [and BEARING A RESTRICTIVE LEGEND]. Further, you should place
a stop transfer on your records with regard to such certificate.

 

Dated: _____________________________________     Very truly yours,       By:  
         Print Name:            Title:     

 

cc: Power Efficiency Corporation

     3960 Howard Hughes Parkway

     Suite 460

     Las Vegas, NV 89169